Exhibit 10.1


EXECUTION VERSION


EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 25, 2019, between
BUNGE LIMITED, a Bermuda company (the “Company”), and Gregory A. Heckman (the
“Executive”).
WHEREAS, the Executive has served as the acting Chief Executive Officer of the
Company since January 22, 2019 (the “Start Date”);
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Executive should continue to serve as Chief Executive Officer of the Company
on a permanent basis; and
WHEREAS, the Company and the Executive hereto desire to provide for the
continued employment of the Executive on the terms set forth in this Agreement.
NOW, THEREFORE, in consideration of the covenants and agreements set forth
below, the parties hereto agree as follows:
1.    EFFECTIVENESS OF AGREEMENT
1.1.    Effective Date and Employment Term. The Executive’s employment under
this Agreement shall commence as of the date hereof (the “Effective Date”) and
shall continue in effect until the earlier of (a) termination of the Executive’s
employment pursuant to the terms of this Agreement or (b) the third (3rd)
anniversary of the Effective Date; provided, however, that on the third (3rd)
anniversary of the Effective Date and on each subsequent anniversary of the
Effective Date, the term of employment under this Agreement shall be
automatically extended for one additional year, unless (i) either party provides
written notice to the other no less than 90 days prior to such anniversary of
the Effective Date that it does not wish to extend the term or (ii) the
Executive’s employment has terminated pursuant to the terms of this Agreement
(such period of employment shall hereinafter be referred to as the “Employment
Term”). In the event that the Company provides notice of non-extension of the
Employment Term to the Executive in accordance with this Section 1.1, then the
Executive’s employment with the Company shall terminate at the end of such
Employment Term and such termination of employment shall be treated for all
purposes as a termination by the Company without Cause (as defined below).
2.    EMPLOYMENT AND DUTIES
2.1.    General. The Company hereby agrees to employ the Executive, and the
Executive agrees to serve, as Chief Executive Officer of the Company upon the
terms and conditions herein contained. The Executive shall have the authorities
and responsibilities, and shall perform the customary duties, of a person
employed as a chief executive officer, and shall have such other authorities and
responsibilities and shall perform such other duties and services for the
Company as assigned from time to time by the Board, in each case, in a capacity
and in a manner commensurate with the Executive’s position. The Executive shall
report solely to the Board and agrees to serve the Company under the direction
of the Board. During the Employment Term, the Company shall nominate and
re-nominate the Executive, and the Executive shall, without compensation other
than







--------------------------------------------------------------------------------




that herein provided, also serve and continue to serve, if and when elected and
re-elected, as a member of the Board.
2.2.    Services.
2.2.1.    Exclusive Services. Except as may otherwise be approved in advance by
the Board, the Executive shall devote substantially all of his business time
throughout the Employment Term to the Executive’s employment and services
hereunder. During the Employment Term, the Executive shall render his services
exclusively to the Company and, as determined by the Company, its Subsidiaries
(as defined below) (such Subsidiaries, together with the Company, the “Bunge
Group”) and shall use his good faith efforts to improve and advance the business
and interests of the Bunge Group in a manner consistent with the duties of his
position. For purposes of this Agreement, “Subsidiary” shall mean (a) a
corporation or other entity with respect to which the Company, directly or
indirectly, has the power, whether through the ownership of voting securities,
by contract or otherwise, to elect at least a majority of the members of such
corporation’s board of directors or analogous governing body or (b) any other
corporation that is a “subsidiary corporation” of the Company as the term is
defined in Section 424(f) of the Code.
2.2.2.    Board and Community Service. Notwithstanding anything to the contrary
set forth in Section 2.2.1 above, but subject to Section 8, the Executive may
(a) serve on any corporate, civic or charitable board upon obtaining the prior
written consent of the Board, except that (i) no such consent shall be required
for the boards on which the Executive serves as of the Effective Date and set
forth on Exhibit B hereto (the “Permitted Boards”), and (ii) the parties
acknowledge and agree that the Executive shall resign from any boards on which
he serves as of the Effective Date other than the Permitted Boards within thirty
(30) days following the Effective Date; (b) engage in charitable activities; (c)
perform outside speaking, lecturing or teaching engagements; and (d) manage
personal investments, provided that none of the foregoing activities interferes
in any material respect with the performance by the Executive of his duties
under this Agreement.
2.3.    Location. The Executive will be based in the Company’s headquarters,
currently in White Plains, New York, during the Employment Term. The Executive
will within one year of the Effective Date establish a residence within a
reasonable daily commuting distance from the Company’s headquarters.
3.    COMPENSATION
3.1.    Base Salary. During the Employment Term and for the period from the
Start Date to the Effective Date, Executive shall be entitled to receive a base
salary (“Base Salary”) at a rate of $1,200,000 per annum, payable in accordance
with the Company’s payroll practices, as in effect from time to time. Any
adjustments in Base Salary shall be made by the Compensation Committee of the
Board (the “Compensation Committee”) in its sole discretion; provided, however,
that such Base Salary may be increased but not decreased. Any retroactive amount
of Base Salary for the period from the Start Date to the Effective Date shall be
reflected on the paycheck for the first regular payroll period commencing after
the Effective Date.


2



--------------------------------------------------------------------------------




3.2.    Short-Term Annual Bonus. During the Employment Term, the Executive shall
be entitled to participate in the Company’s annual incentive plan (or such
successor plan) (the “Annual Incentive Plan”), under which the Executive shall
be entitled to receive, subject to the satisfaction of applicable performance
criteria, an annual target bonus equal to 160% of his Base Salary, at the annual
rate in effect for most of the calendar year to which such bonus relates, with a
maximum payout of 240% of the Executive’s target bonus opportunity. Any
adjustments to the Executive’s annual target bonus and maximum payout
opportunity shall be made in accordance with the Annual Incentive Plan by the
Compensation Committee in its sole discretion, provided, however, that such
annual target bonus may be increased but not decreased. Actual payments will be
determined based on goals achieved against the applicable performance goals
established by the Compensation Committee, in its discretion, for the
performance period. The other terms and conditions of the annual incentive
described in this Section 3.2 (the “Annual Incentive”) shall be as determined
under the Annual Incentive Plan and payable in accordance with the timing set
forth in the Annual Incentive Plan. For the 2019 calendar year, Executive’s
Annual Incentive shall be prorated for the portion of the year represented by
the number of days from the Start Date until December 31, 2019.
3.3.    Long-Term Equity Incentive. During the Employment Term, the Executive
shall be entitled to participate in the Bunge 2016 Limited Equity Incentive
Plan, as amended from time to time (such plan, together with any successor or
replacement plan(s), shall hereinafter be referred to as the “Bunge Equity
Plan”). Awards, if any, granted to the Executive shall be determined by the
Compensation Committee in its sole discretion. The other terms and conditions of
such awards shall be as determined under the terms of the Bunge Equity Plan and
the applicable award agreements. On May 16, 2019, the Executive shall receive an
initial award with a fair market value, determined as of May 15, 2019, equal to
$10,000,000 (as determined in accordance with the Company’s valuation
methodologies for equity compensation awards applicable to other senior
executives of the Company). Such initial award shall be in the form of
performance-based restricted stock units (“PBRSUs”) with a fair market value of
$5,000,000 and the balance of such initial award in the form of stock options,
in each case, with the valuation methodology and the actual number of shares of
Common Stock underlying the PBRSUs and stock options determined in a manner
consistent with the Company’s equity compensation methodologies as applied to
other senior executives of the Company. Except as modified hereby, the PBRSUs
and stock options shall be subject to the same terms and vesting and performance
conditions as those applicable to other senior executives of the Company.
3.4     Equity Signing Consideration. In addition, subject to and as soon as
practicable following the Executive’s open market purchase of $2,000,000 in
common shares of the Company (“Common Stock”) on or before September 13, 2019
the Executive shall receive a one-time $2,000,000 award of fully vested Common
Stock, the value of which shall be subject to applicable withholding taxes and
other authorized deductions. The purchased Common Stock as well as the awarded
Common Stock shall be subject to a restriction on transfer until the earliest of
(a) the third anniversary of the date of grant of the awarded shares or (b) such
time the Executive achieves six times base salary in share ownership in
compliance with the Company’s share ownership guidelines currently in effect (in
which case any shares of Common Stock held by the Executive in excess of such
share ownership requirement may be sold or otherwise transferred), a summary of


3



--------------------------------------------------------------------------------




which is attached hereto as Exhibit C; provided, however, that the foregoing
shall not restrict the transfer of Common Stock by the Executive (i) to any
family trust, partnership, or limited liability company established solely for
the Executive’s benefit and/or for the benefit of his spouse or lineal
descendants (including adopted children) or for estate planning purposes
(“Executive Entities”), in which case the Executive Entities shall be subject to
the same transfer restrictions as the Executive pursuant to this Section 3.4 or
(ii) in connection with a Change of Control of the Company (as defined below).
For the avoidance of doubt, any sales or transfers of Common Stock by the
Executive or any Executive Entities shall be in accordance with the Company’s
applicable securities trading policy. If the Executive’s employment is
terminated due to the Executive’s resignation other than for Good Reason or by
the Company for Cause (each such term as defined below) prior to the second
anniversary of the Effective Date, the Executive shall repay the Company
$2,000,000 (net of any applicable withholding taxes and other authorized
deductions).
3.5     Signing Bonus. As an inducement for the Executive to accept the position
described in this Agreement, to cover out of pocket expenses associated with
commuting to work, and to resign from all outside board positions (other than
the Permitted Boards listed on Exhibit B), the Company shall pay the Executive a
signing bonus of $1,000,000 on the Company’s first regular payroll date
following the Effective Date. If the Executive’s employment is terminated due to
the Executive’s resignation other than for Good Reason or by the Company for
Cause (each such term as defined below) prior to the second anniversary of the
Effective Date, the Executive agrees to repay the signing bonus to the Company.
4.    EMPLOYEE BENEFITS
4.1.    General. The Executive will be eligible to participate in the employee
benefit plans and programs generally available to U.S. salaried employees,
subject to the terms and conditions of such plans and programs.  The Company
will provide the Executive with a written description of the plans and programs
separately.  The Executive will be entitled to paid time off leave in accordance
with the Company's policies in effect from time to time.  In addition, the
Executive will be eligible for the following supplemental benefits for U.S.
based Executive Committee members in accordance with the eligibility and other
provisions of such plans and programs:
(a) The Bunge Supplemental Excess Contribution Plan under which the Executive
will be credited annually with an amount equal to the difference between (i) 8%
of the Executive’s salary earned plus the Executive’s annual bonus (AIP) earned
and (ii) the amount of company contributions credited to the Executive’s
accounts under the Savings (401-K) Plan and the Bunge Excess Contribution Plan.
(b)   Perquisite Allowance:  A flexible allowance of $9,600 per annum to be
utilized in accordance with applicable Company policy and payable in 24
installments per year.
The Company reserves the right to amend, modify or terminate any of its benefit
plans or programs at any time and for any reason.  The Company shall indemnify
the Executive and hold him harmless to the fullest extent permitted by
applicable law against, and in respect of, any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorney fees),


4



--------------------------------------------------------------------------------




losses and damages resulting from the Executive’s good faith performance of his
duties and obligations with the Company or and its Subsidiaries or any other
entity to which Executive serves at the Company’s request, or as fiduciary of
any of employee benefit plan of any of the foregoing, and the Executive’s
reasonable belief that such performance is in, and not opposed to, the best
interests of the Bunge Group or any such entity or plan, as the case may be. In
addition, the Company will provide, at the Company’s sole expense, the Executive
with directors’ and officers’ insurance coverage (including plan fiduciary
coverage) under the Company’s policies and arrangements on terms no less
favorable than the coverage provided to other directors and senior officers of
the Company and its Subsidiaries from time to time, subject to applicable law.
Such indemnification and insurance coverage shall continue in effect both during
the Employment Term and, while potential liability exists, thereafter, to the
same extent as provided to active directors and senior officers.
4.2.    Relocation Expenses. The Company shall reimburse the Executive to cover
costs of moving household items and vehicles incurred by the Executive prior to
the first anniversary of the Effective Date in connection with the Executive’s
establishment of a residence within reasonable commuting distance of the
Company’s headquarters as contemplated in Section 2.3, (a) with respect to such
costs incurred in 2019, up to $10,000, and (b) with respect to such costs
incurred in 2020, up to $40,000. The Executive shall be responsible for any out
of pocket expenses incurred for living expenses and commuting to the White
Plains, NY office.
4.3.    Reimbursement of Expenses. The Company shall reimburse the Executive for
reasonable travel and other business expenses incurred by him during the
Employment Term in the fulfillment of his duties hereunder upon presentation by
the Executive of an itemized account of such expenditures, in accordance with
Company practices, but in no event shall the Company reimburse the Executive for
expenses (including the expenses referred to in Section 4.2) later than the last
day of the calendar year following the calendar year in which the related
expense was incurred, and no such reimbursement during any calendar year shall
affect the amounts eligible for reimbursement in any other calendar year.
5.    TERMINATION OF EMPLOYMENT
5.1.    Termination without Cause; Resignation for Good Reason; Non-Renewal of
the Employment Term by the Company.
5.1.1.    General. Subject to the provisions of Sections 5.1.2 and 5.1.3, if,
prior to the expiration of the Employment Term, the Executive’s employment with
the Company is terminated by the Company without Cause (including due to
non-renewal of the Term by the Company in accordance with Section 1.1) or by the
Executive for Good Reason, subject to the Executive’s execution of a general
release of claims in substantially the form attached hereto as Exhibit A (the
“Release”) that becomes irrevocable not later than the 60th calendar day
following the Executive’s Date of Termination, the Company shall:
(a)    pay the Executive an amount (the “Severance Payment”) equal to two times
the sum of (i) the Base Salary at the highest annual rate paid to the Executive
during the twelve (12) month period preceding the Executive’s Date of
Termination and (ii) the target


5



--------------------------------------------------------------------------------




Annual Incentive for the calendar year of Executive’s Date of Termination,
payable in substantially equal monthly installments for the 24-month period
following the Executive’s Date of Termination (the “Severance Period”);
(b)    pay the Executive (i) his Base Salary, to the extent not yet paid,
through and including the Executive’s Date of Termination, (ii) his accrued and
unused paid time off as of the Date of Termination, (iii) reimbursement of
incurred and unreimbursed expenses, and (vi) any annual bonus earned with
respect to a performance period ending prior to the date of such termination but
unpaid as of such date, payable at the time such payment would be made if
Executive continued to be employed by the Company (the “Prior Year Bonus”);
(c)    pay the Executive a pro rata portion (through the Date of Termination) of
the Annual Incentive that the Executive would have been entitled to receive for
the then applicable performance period pursuant to Section 3.2 had the Executive
remained employed for the entire performance period. The Compensation Committee
may, in its sole discretion, elect to pay the amount described in this
subsection (c)

(i) no later than 60 business days following the Executive’s Date of
Termination, in which case, such amount shall be calculated in good faith by the
Compensation Committee based on the Company’s performance results through the
last full calendar quarter immediately preceding his Date of Termination or (ii)
at the time bonuses under the Annual Incentive Plan are paid to the Company’s
executives generally, in which case, such amount shall be calculated in good
faith by the Compensation Committee based on the Company’s performance results
for the calendar year to which the bonus relates;
(d)    provide Retirement (as such term is defined in the applicable award
agreements) treatment with respect to any vesting or service under any
outstanding stock option, restricted stock or other equity-based awards, to the
extent more favorable to the Executive than the treatment that would otherwise
apply;
(e)    subject to the Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), provide the Executive and his spouse and eligible dependents
continued participation in the Company’s group health plan (to the extent
permitted under applicable law and the terms of such plan) for a period of
eighteen (18) months following the Date of Termination, which shall be provided
by the Company paying directly or reimbursing the Executive on a monthly basis
of (or the Company otherwise bearing) the full premium cost under COBRA,
provided that the Executive is eligible and remains eligible for COBRA coverage;
and provided, further, that in the event that the Executive obtains other
employment that offers group health benefits, such continuation of coverage by
the Company under this subsection (e) shall immediately cease. The Executive
acknowledges that all or a portion of such payment or reimbursement may be
taxable to Executive; and
(f)    except with respect to cash severance and the other categories of
compensation or benefits dealt with above in this Section 5.1.1, provide
substantially similar


6



--------------------------------------------------------------------------------




other benefits that are provided to other senior executives of the Company upon
termination, payable at such times and otherwise in accordance with the terms
and conditions such arrangements (the benefits described in this subsection (f),
together with those described in subsections (b) through (e) above, shall
hereinafter be referred to as “Severance Benefits”).
The Executive shall have no further right to receive any other compensation or
benefits after such termination or resignation of employment, except as
determined in accordance with the terms of the Company’s benefit plans and
programs.
5.1.2.    Conditions Applicable to the Severance Period. If, during the
Severance Period, the Executive materially breaches any of his obligations under
Section 8, the Company may, upon written notice to the Executive, terminate the
Severance Period, cease to make any further payments of the Severance Payment
and cease to provide any Severance Benefits, except as required by applicable
law.
5.1.3.    Death during Severance Period. Subject to Section 4.1, in the event of
the Executive’s death during the Severance Period, payments of the Severance
Payment shall continue to be made during the remainder of the Severance Period,
and any unpaid bonus payments under Section 5.1.1(c) shall be paid on the terms
set forth therein, to the beneficiary designated in writing for this purpose by
the Executive or, if no such beneficiary is specifically designated, to the
Executive’s estate. Except as otherwise required by law, the provision of
Severance Benefits by the Company shall end on the date of the Executive’s
death.
5.1.4.    Date of Termination. For purposes of this Section, “Date of
Termination” shall mean (a) with respect to the termination of the Executive’s
employment without Cause, the date specified in a written notice of termination
from the Company to the Executive and (b) with respect to the termination by the
Executive of his employment for Good Reason, the date specified in a written
notice of resignation from the Executive to the Company; provided, however, that
in connection with a termination for Good Reason, no such written notice from
the Executive shall be effective unless the cure period specified in the proviso
in Section 5.2.4. has expired without the Company having corrected, in all
material respects, the event or events subject to cure; provided further that,
if no date of termination is specified in the written notice from the Executive,
the Date of Termination shall be the first day following the expiration of such
cure period.
5.1.5    No Mitigation or Offset. In the event of any termination of the
Executive’s employment hereunder, the Executive shall be under no obligation to
seek other employment or take any other action to otherwise mitigate the amounts
payable to the Executive or any obligations of the Company under this Agreement,
and there shall be no offset against amounts due the Executive under this
Agreement on account of future earnings by Executive or as a result of
employment by a subsequent employer. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.
5.2.    Termination for Cause; Resignation without Good Reason.


7



--------------------------------------------------------------------------------




5.2.1.    General. If, prior to the expiration of the Employment Term, the
Executive’s employment with the Company is terminated by the Company for Cause
or the Executive resigns from his employment hereunder other than for Good
Reason, the Executive shall be entitled only to payment of his Base Salary as is
then in effect through and including the Date of Termination and his accrued and
unused paid time off as of the Date of Termination and reimbursement of incurred
and unreimbursed expenses. The Executive shall have no further right to receive
any other compensation or benefits after such termination of or resignation from
employment, except as determined in accordance with the terms of the Company’s
equity plans and related award agreements and benefit plans and programs.
5.2.2.    Date of Termination. For purposes of this Section, “Date of
Termination” shall mean (a) with respect to the termination of the Executive’s
employment for Cause or Disability, the date specified in a written notice of
termination from the Company to the Executive; provided, however, that, in
connection with a termination for Cause, no such written notice from the Company
shall be effective unless the cure period specified in the proviso in Section
5.2.3 has expired without the Executive having corrected, in all material
respects, the event or events subject to cure; and (b) with respect to the
termination by the Executive of his employment without Good Reason, the later of
(i) the date specified in a written notice of resignation from the Executive to
the Company or (ii) 60 days after receipt by the Company of a written notice of
resignation from the Executive.
5.2.3    Cause. Termination for “Cause” shall mean termination of the
Executive’s employment because of:
(a)    any willful act or omission or any act of gross negligence that
constitutes a material breach by the Executive of this Agreement;
(b)    the willful and continued failure or refusal of the Executive to
substantially perform the duties required of him as an employee of the Company
(other than any such failure resulting from the Executive’s disability or
incapacity due to bodily injury or physical or mental illness), provided that
the Company’s failure to achieve performance or strategic targets, goals or
initiatives shall not be the sole factor in determining the Executive’s failure
to substantially perform his duties;
(c)    the Executive’s conviction of, or a plea of nolo contendere to, a felony,
under U.S. law or applicable state law or similar offense under non-U.S. law, or
any misdemeanor or similar offense under non-U.S. law involving moral turpitude
(other than any traffic-related offense);
(d)     any willful commission of an act of fraud, forgery, theft (unless de
minimis), misappropriation or embezzlement; or
(e)    any other willful misconduct by the Executive that is materially
injurious to the financial condition, business or reputation of, or is otherwise
materially injurious to, any member of the Bunge Group;


8



--------------------------------------------------------------------------------




provided, however, that no act or failure to act on Executive’s part shall be
considered “willful” unless it is done, or omitted to be done, by Executive in
bad faith or without reasonable belief that Executive’s action or omission was
in, and not opposed to, the best interests of the Company; and further,
provided, that, if any such Cause relates to subsections (a) or (b) of this
Section 5.2.3, the Company may not terminate the Executive’s employment for
Cause unless (i) the Company first gives the Executive notice of its intention
to terminate and of the grounds for such termination within 90 days following
such event and (ii) the Executive has not, within 30 days following receipt of
such notice, cured such Cause in a manner that is reasonably satisfactory to the
Compensation Committee, or in the event such Cause is not susceptible to cure
within such 30-day period, the Compensation Committee reasonably determines that
the Executive has not taken all reasonable steps within such 30-day period to
cure such Cause as promptly as practicable thereafter.
5.2.4.    Good Reason. For purposes of this Agreement, “Good Reason” shall mean
any of the following (without the Executive’s prior consent)
(a)a failure by the Company to pay material compensation due and payable to the
Executive in connection with his employment;
(b)any material diminution in the Executive’s total direct compensation (i.e.,
Base Salary, annual target bonus opportunity and long-term equity incentive
opportunity);
(c)a material diminution of the authority, responsibilities or positions of the
Executive from those set forth in Section 2.1;
(d)any relocation at the request of the Company of the Executive’s principal
place of employment to a location more than 50 miles outside of the Executive’s
principal place of employment;
(e)any material breach by the Company of its obligations to Executive under this
Agreement or any other material written agreement.
provided, however, that no event or condition described in this Section 5.2.4.
shall constitute Good Reason unless (i) the Executive gives the Company written
notice of his objection to such event or condition within 90 days following the
occurrence of such event or condition, (ii) such event or condition is not
corrected, in all material respects, by the Company in a manner that is
reasonably satisfactory to the Executive within 30 days following the Company’s
receipt of such notice (or in the event that such event or condition is not
susceptible to correction within such 30-day period, the Executive reasonably
determines that the Company has not taken all reasonable steps within such
30-day period to correct such event or condition as promptly as practicable
thereafter) and (iii) the Executive resigns from his employment with the Company
not more than 30 days following the expiration of the 30-day period described in
the foregoing clause (ii).
5.3. Change of Control Termination without Cause; Resignation for Good Reason
(Double Trigger).


9



--------------------------------------------------------------------------------




5.3.1.    If, during the Change of Control Period, the Executive’s employment
with the Company is terminated by the Company without Cause or by the Executive
for Good Reason, subject to the Executive’s execution of the Release that
becomes irrevocable not later than the 60th calendar day following the
Executive’s Date of Termination, the Company shall provide the Executive the
Severance Benefits and the Severance Payment; provided, however, that any
vesting or service condition under any outstanding stock option, restricted
stock or other equity-based awards shall be deemed fully-satisfied (with any
performance-based requirements to be deemed satisfied at target) and stock
options shall remain exercisable for the remainder of their term.
5.3.2. Change of Control. For purposes of this Agreement, “Change of Control”
shall have the meaning given to it under the Bunge Equity Plan.
5.3.3.    Change of Control Period. For purposes of this Agreement, “Change of
Control Period” shall mean (a) the period occurring on the date of a Change of
Control and continuing for 24 months thereafter and (b) to the extent that the
Executive is terminated without Cause within the 12-month period immediately
prior to the date of a Change of Control and there is a reasonable basis to
conclude that such termination was at the request or direction of any person
acquiring control of the Company in such Change of Control, the 12-month period
immediately prior to the date of such Change of Control.
6.    DEATH OR DISABILITY
6.1.    Payments and Benefits. In the event of the Executive’s termination of
employment with the Company by reason of his death or Disability, the Executive
(or his estate, as applicable) shall be entitled to the following:
(a)    the payment of his Base Salary, to the extent not yet paid, through and
including his Date of Termination, and his accrued and unused paid time off as
of the Date of Termination and reimbursement of incurred and unreimbursed
expenses, and any Prior Year Bonus; and
(b)    an amount equal to that set forth in Section 5.1.1(c).
Other benefits shall be determined in accordance with the terms of the Company’s
equity plans and related award agreements and benefit plans and programs, and
the Company shall have no further obligation hereunder, including, without
limitation, with respect to any long-term, supplemental or special bonuses. For
purposes of this Agreement, “Disability” shall mean a medically determinable
physical or mental impairment that has rendered the Executive unable to
substantially perform each of the essential duties of the Executive’s position
for a continuous period of not less than one hundred and eighty (180) days. The
Disability of the Executive shall be determined by the Compensation Committee in
good faith after reasonable medical inquiry, including consultation with a
licensed physician of recognized standing selected by the Compensation
Committee, and a fair evaluation of the Executive’s ability to perform his
duties. For purposes of this Section, “Date of Termination” shall mean (i) with
respect to the termination of the Executive’s employment by reason of his
Disability, the date specified in a written notice of termination from the
Company to the Executive;


10



--------------------------------------------------------------------------------




and (ii) with respect to the termination of the Executive’s employment due to
death, the date of the Executive’s death.
7.
LIMITATION ON PAYMENTS

7.1.1. In the event that the Executive receives any payments or distributions,
whether payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (“Payment”) that constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder (the “Code”) and, but for this
Section 7.1.1., would be subject to the excise tax imposed by Section 4999 of
the Code (“Excise Tax”), then such Payment shall either be (a) delivered in
full, or (b) delivered as to such lesser extent which would result in no portion
of such Payment being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by the Executive on an
after-tax basis, of the largest payment, notwithstanding that all or some
portion the Payment may be taxable under Section 4999 of the Code. The
determinations to be made with respect to this Section 7.1.1. shall be made by a
certified public accounting firm designated by the Company and reasonably
acceptable to the Executive. Any good faith determinations of the accounting
firm made hereunder shall be final, binding and conclusive upon the Company and
the Executive. Any reduction in payments and/or benefits pursuant to this
paragraph will occur in the following order: (1) reduction of cash payments; (2)
cancellation of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits payable to the Executive.
8.    CONFIDENTIALITY; NONCOMPETITION; NONSOLICITATION
8.1.    Confidentiality. The Executive acknowledges and agrees with the Company
that the Executive shall not at any time, except in the performance of the
Executive’s obligations to the Company or with the prior written consent of the
Company, directly or indirectly, reveal to any person, entity or other
organization (other than the Company, its parent companies and subsidiaries
(individually and as a group, the “Bunge Group”) or use for the Executive’s own
benefit any confidential, proprietary or trade secret information treated as
confidential by any member of the Bunge Group (“Confidential Information”)
relating to the assets, liabilities, employees, goodwill, business or affairs of
any member of the Bunge Group, including, without limitation, any information
concerning past, present or prospective customers, manufacturing processes,
marketing data, financial or commercial information, business plans or other
Confidential Information used by, or useful to, any member of the Bunge Group
and known to the Executive by reason of the Executive’s employment by,
shareholdings in or other association with any member of the Bunge Group. The
Executive further agrees that the Executive shall retain all copies and extracts
of any written Confidential Information acquired or developed by the Executive
during any such employment, shareholding or association in trust for the sole
benefit of the Bunge Group and its successors and assigns. The Executive further
agrees that the Executive shall not, without the prior written consent of the
Company, remove or take from the Bunge Group’s premises (or, if previously
removed or taken, the Executive shall, at the Company’s request, promptly
return) any written Confidential Information or any copies or extracts thereof
(provided, that, the Company hereby acknowledges and agrees that Executive may
retain, as his own property, his copies of his individual


11



--------------------------------------------------------------------------------




personnel documents, such as payroll and tax records, and similar personal
records, his rolodex and his address book, and in connection with the
termination of the Executive’s employment, the Company shall facilitate and take
all reasonable action necessary to transfer to the Executive his company mobile
telephone number to be maintained by the Executive at his sole cost and expense
following the Date of Termination). Upon the request and at the expense of the
Company, the Executive shall promptly make all disclosures, execute all
instruments and papers and perform all acts reasonably necessary to vest and
confirm in the Bunge Group, fully and completely, all rights created or
contemplated by this Section 8.1. The term “Confidential Information” shall not
include information that (i) is generally available to the public on or prior to
the Effective Date, (ii) becomes generally available to the public other than as
a result of a disclosure by the Executive, or at the Executive’s direction, or
(iii) is required to be disclosed by law, regulation, court order or other legal
process and Executive gives the Company prompt written notice of the receipt
thereof to the extent reasonably possible and the opportunity to seek a
protective order. Executive understands and acknowledges that Executive has the
right under U.S. federal law to certain protections for cooperating with or
reporting legal violations to the Securities and Exchange Commission and/or its
Office of the Whistleblower, as well as certain other governmental entities. No
provisions in this Agreement are intended to prohibit Executive from disclosing
this Agreement to, or from cooperating with or reporting violations to, the
Securities and Exchange Commission or any other such governmental entity, and
Executive may do so without disclosure to the Company. The Company may not
retaliate against Executive for any of these activities. Further, nothing in
this Agreement precludes Executive from filing a Charge of Discrimination with
the Equal Employment Opportunity Commission or a like charge or complaint with a
state or local fair employment practice agency. Executive additionally
acknowledges that pursuant to the Defend Trade Secrets Act of 2016, an
individual may not be held liable under any criminal or civil federal or state
trade secret law for disclosure of a trade secret (A) made in confidence to a
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, (B)
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal or (C) made to the individual’s attorney or used in a
court proceeding in an anti-retaliation lawsuit based on the reporting of a
suspected violation of law, so long as any document containing the trade secret
is filed under seal and the individual does not disclose the trade secret except
pursuant to court order.
8.2.    Noncompetition and Nonsolicitation.
8.2.1.    Noncompetition. The Executive agrees with the Company that, for so
long as the Executive is employed by the Company and continuing thereafter for
the longer of (a) 24 months following the Executive’s Date of Termination for
any reason or (b) where applicable, the Severance Period (as applicable, the
“Restricted Period”), the Executive shall not, without the prior written consent
of the Company, directly or indirectly, and whether as principal or investor or
as an employee, officer, director, manager, partner, consultant, agent or
otherwise, alone or in association with any other person, firm, corporation or
other business organization, engage in a business that is competitive to that of
the Bunge Group (a “Competitive Business”); provided, however, that nothing
herein shall limit the Executive’s right to own not more than 5% of any of the
debt or equity securities of any business organization that is then filing
reports with the U.S. Securities and Exchange Commission pursuant to Section 13
or 15(d) of the Exchange Act.


12



--------------------------------------------------------------------------------




Notwithstanding the foregoing, the provisions of this Section 8.2 shall not be
violated by (a) actions taken in the good faith performance of the Executive’s
duties to the Company, (b) the Executive being employed by or otherwise
providing services (including exclusive or nonexclusive consulting or advisory
services) (i) to any entity or to a subsidiary, division or unit of any entity
engaged in a Competitive Business where, in the prior fiscal year of such entity
(at the date of commencement of employment with such entity), less than five
percent (5%) of the gross operating revenues of the entity or the subsidiary,
division or unit was received from Competitive Business activities, or (ii) to
an entity with a subsidiary, division or unit engaged in a Competitive Business
so long as the Executive does not provide material services to such subsidiary,
division or unit; or (c) the Executive becoming a principal, investor, employee,
officer, director, manager or partner of any private equity firm, provided that
the Executive does not provide material services (including exclusive or
nonexclusive consulting or advisory services) to any Competitive Business.
8.2.2.    Nonsolicitation. The Executive agrees with the Company that, during
the Restricted Period, the Executive shall not in any way, directly or
indirectly (except in the course of his employment with the Company), (x) call
upon, solicit, advise or otherwise do, or attempt to do, business with any
person who is, or was, during the then most recent 12-month period, a customer
of any member of the Bunge Group (or any other entity that the Executive knows
is a potential customer with respect to specific products of the Bunge Group and
with which the Executive has had contact during the period of the Executive’s
employment with the Bunge Group), for purposes of competing with the Bunge
Group, (y) take away or interfere or attempt to take away or interfere with any
customer, trade or business, of any member of the Bunge Group, or (z) interfere
with or attempt to interfere with any person who is, or was during the then most
recent 12-month period, an employee, officer, representative or agent of any
member of the Bunge Group, or solicit, induce, hire or attempt to solicit,
induce or hire any of them to terminate service with any member of the Bunge
Group or violate the terms of their contracts, or any employment arrangements,
with any member of the Bunge Group. Notwithstanding the foregoing, the
provisions of this Section 8.2.2 shall not be violated by (a) general
advertisements or solicitations not specifically targeting or intending to
target any customers or potential customer, or any employee of, of any member of
the Bunge Group or (b) serving as a reference at the request of an employee.
8.3.    Application of Covenants. The activities described in this Section 8
shall be prohibited regardless of whether undertaken by the Executive in an
individual or representative capacity, and regardless of whether performed for
the Executive’s own account or for the account of any other individual,
partnership, firm, corporation or other business organization (other than the
Company).
8.4.     Cooperation of the Executive. During and after the Executive’s
employment with the Company, the Executive shall reasonably cooperate with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company and in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company or
any former or current member of the Bunge Group. The Company shall reimburse the
Executive for all reasonable costs and


13



--------------------------------------------------------------------------------




expenses incurred in connection with his performance under this Section 8.3,
including, without limitation, all reasonable attorneys’ fees and costs.
8.5.    Exclusive Property. The Executive confirms that all confidential
information is and shall remain the exclusive property of the Bunge Group. All
business records, papers and documents kept or made by the Executive relating to
the business of the Bunge Group shall be and remain the property of the Bunge
Group.
8.6.    Certain Remedies. Without intending to limit the remedies available to
the Company, the Executive agrees that a breach of any of the covenants
contained in this Section 8 may result in irreparable injury to the Company for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Company shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the Executive from engaging in activities
prohibited by this Section 8 or such other relief as may be required
specifically to enforce any of the covenants in this Section 8. Such injunctive
relief in any court shall be available to the Bunge Group in lieu of, or prior
to or pending determination in, any arbitration proceeding.
8.7    Survival.     The covenants and obligations under this Section 8, and any
other provisions of this Agreement implied by their terms as intended to
continue and survive, shall continue and survive any expiration of the
Employment Term or the Executive ceasing to be an officer or employee of the
Company or any termination of this Agreement.
9.    ARBITRATION
9.1.    General Terms. Except as provided in Section 8.6 above, any future
dispute, controversy or claim between the parties arising from or relating to
this Agreement, its breach or any matter addressed by the Agreement shall be
resolved through binding, confidential arbitration to be conducted by a panel of
three arbitrators that is mutually agreeable to both the Executive and the
Company, all in accordance with the arbitration rules of the American
Arbitration Association set forth in its National Rules for the Resolution of
Employment Disputes then in effect (the “AAA’s Arbitration Rules”). If the
Executive and the Company cannot agree upon the panel of arbitrators, the
arbitration shall be settled before a panel of three arbitrators, one to be
selected by the Company, one by the Executive and the third to be selected by
the two persons so selected, all in accordance with the AAA’s Arbitration Rules.
The arbitration proceeding shall be held in New York City or such other location
as is mutually agreed in writing by the parties. The arbitrators shall base
their award on the terms of this Agreement, and the arbitrators shall strictly
follow the law and judicial precedents that a United States District Judge
sitting in the Southern District of the State of New York would apply in the
event the dispute were litigated in such court. The arbitration shall be
governed by the substantive laws of the State of New York applicable to
contracts made and to be performed therein, without regard to conflicts of law
rules, and by the arbitration law chosen by the arbitrators, and the arbitrator
shall have no power or authority to order or grant any remedy or relief that a
court could not order or grant under applicable law. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. Nothing contained in


14



--------------------------------------------------------------------------------




this Section 9.1 shall be construed to preclude the Company from exercising its
rights under Section 8.6 above.
9.2.    Costs and Attorneys’ Fees. The Company shall bear the cost of the
arbitrators. Costs and expenses associated with the arbitration that are not
otherwise assignable to one of the parties shall be allocated equally between
the parties. In every other respect, the parties shall each pay their own costs
and expenses, including, without limitation, attorneys’ fees and costs.
10.    MISCELLANEOUS
10.1.    Communications. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made (a) if delivered by hand, upon receipt, (b) if sent by telecopy or
facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (c) if mailed by registered or certified mail (postage prepaid,
return receipt requested), on the fifth business day after mailed to the
appropriate party at the following address (or at such other address for a party
as shall be specified by like notice, except that notices of changes of address
shall be effective upon receipt):
(a)    if to the Company:
Bunge Limited
Attn: Chief Human Resources and Communications Officer
50 Main Street, 6th Floor
White Plains, New York 10606


(b)    if to the Executive:
To his home address then on file with the Company.

10.2.    Waiver of Breach. The waiver by the Executive or the Company of a
breach of any provision of this Agreement by the other party hereto shall not
operate or be construed as a waiver of any subsequent breach by either party.
10.3.    Severability. The parties hereto recognize that the laws and public
policies of various jurisdictions may differ as to the validity and
enforceability of covenants similar to those set forth herein. It is the
intention of the parties that the provisions hereof be enforced to the fullest
extent permissible under the laws and policies of each jurisdiction in which
enforcement may be sought, and that the unenforceability (or the modification to
conform to such laws or policies) of any provisions hereof shall not render
unenforceable, or impair, the remainder of the provisions hereof. Accordingly,
if at the time of enforcement of any provision hereof, a court of competent
jurisdiction holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographic area reasonable under such circumstances shall be
substituted for the stated period, scope or geographical area and that such
court shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and geographical area permitted by law.


15



--------------------------------------------------------------------------------




10.4.    Assignment; Successors. No right, benefit or interest hereunder shall
be assigned, encumbered, charged, pledged, hypothecated or be subject to any
setoff or recoupment by the Executive. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the Company, and the
Company shall cause its obligations remaining under this Agreement to be assumed
by any entity that succeeds to all or substantially all of the Company’s
business or assets; provided, however, that no such assumption shall relieve the
Company of its obligations under this Agreement to the extent such obligations
are not satisfied by the entity assuming the Company’s obligations hereunder,
unless the Company obtains the written consent of the Executive at the time of
such assumption.
10.5.    Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive with respect to the subject
matter set forth herein. This Agreement may be amended at any time by mutual
written agreement of the parties hereto.
10.6.    Withholding. The payment of any amount pursuant to this Agreement shall
be subject to applicable withholding and payroll taxes and such other deductions
as may be required under the Company’s employee benefit plans, if any.
10.7.    Governing Law. This Agreement shall be governed by, and construed with,
the law of the State of New York, without regard to conflict of law principles.
10.8.    Headings. The headings in this Agreement are for convenience only and
shall not be used to interpret or construe any of its provisions.
10.9.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
10.10.    Clawback. Any amounts payable under this Agreement will be subject to
any policy (whether currently in existence or later adopted) established by the
Board in writing and/or required by applicable Law that is generally applicable
to senior officers of the Company or specifically applicable by Law to the chief
executive officer of the Company, in each case that provides for the clawback or
recovery of compensation.
10.11. Attorneys’ Fees. The Company will pay directly or reimburse you for
reasonable legal fees and costs incurred in connection with negotiating and
reviewing this Agreement and any related documents or matters, in an amount not
to exceed thirty-thousand dollars ($30,000).
10.12. Share Ownership Requirements. The Executive will be required to comply
with the Company's written share ownership requirements as in effect from time
to time. A summary of the guidelines currently in effect is attached hereto as
Exhibit C.
10.13.    Section 409A Compliance.


16



--------------------------------------------------------------------------------




(a) The parties agree that the intent of the parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Code and the regulations and guidance promulgated thereunder (collectively
“Section 409A”) to the extent applicable, and this Agreement shall be
interpreted to comply with or be exempt from Section 409A, and all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.
(b) For the purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
(c)    Notwithstanding any provision of this Agreement to the contrary, if, at
the time of the Executive’s termination of employment the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i), as
determined under the Company’s established methodology for determining specified
employees, the Executive shall not be entitled to any payments or benefits the
right to which provides for a “deferral of compensation” within the meaning of
Section 409A, and whose payment or provision is triggered by the termination of
the Executive’s employment (whether such payments or benefits are provided to
the Executive under this Agreement or under any other plan, program or
arrangement of the Company), until the date which is the first business day
following the six-month anniversary of the Executive’s Date of Termination, at
which time such delayed payments will be paid to the Executive in a lump sum;
provided, however, that a payment delayed pursuant to this Section 10.13 shall
commence earlier in the event of the Executive’s death prior to the six-month
anniversary of his Date of Termination. If any payment subject to Section 409A
is contingent on the delivery of a release by the Executive and could occur in
either of two years, the payment will occur in the later year.
(d)    Notwithstanding any contrary provision in this Agreement, if any
provision of this Agreement contravenes any regulations or guidance promulgated
under Section 409A or would cause any person to be subject to additional taxes,
interest and/or penalties under Section 409A, such provision may be modified by
the Compensation Committee, following prior notice to and reasonable
consultation with the Executive, in any manner the Compensation Committee deems
in good faith reasonable or necessary. In making such modifications, the
Compensation Committee shall attempt, but shall not be obligated, to maintain,
to the maximum extent practicable, the original intent of the applicable
provision without contravening the provisions of Section 409A, and in doing so,
shall not reduce the amount of any payment or benefit without the Executive’s
prior consent.
(e)     If any payment or benefit owed to the Executive under this Agreement is
considered for purposes of Section 409A to be owed to the Executive by virtue of
his termination of employment, such payment or benefit shall be paid if and only
if such termination constitutes a “separation from service” with the Company,
determined using the default provisions set forth in Treasury Regulation
§1.409A-1(h) or any successor regulation thereto; provided, however for the


17



--------------------------------------------------------------------------------




purposes of determining which entity is a service recipient or employer, “at
least 20 percent” is substituted for “at least 80 percent” in each place it
appears in Treasury Regulation §1.414(c)‑2.
(f)     Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements (within the meaning of Section 409A) provided under
this Agreement during any tax year and subject to Section 409A will not affect
in-kind benefits or reimbursements to be provided in any other tax years and may
not be liquidated or exchanged for any other benefit; and in no event will the
Executive be entitled to any reimbursement payments after December 31st of the
calendar year following the calendar year in which the expense was incurred. To
the extent any tax gross-up payments (within the meaning of Section 409A) are
made under this Agreement, such tax gross-up payments, if any, shall be made in
any event no later than the end of the calendar year immediately following the
calendar year in which the Executive remits the related taxes.


(Signature Page Follows)




18



--------------------------------------------------------------------------------


Exhibit 10.1


EXECUTION VERSION


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the day and year first
written above.


BUNGE LIMITED
By:     /s/ David G. Kabbes            
Name: David G. Kabbes
Title: Executive Vice President Corporate Affairs and Chief Legal Officer
By:     /s/ Deborah Borg            
Name: Deborah Borg
Title: Executive Vice President and Chief HR and Communications Officer
EXECUTIVE
/s/ Gregory A. Heckman            
Gregory A. Heckman









--------------------------------------------------------------------------------






EXHIBIT A
Form of Release


I, Gregory A. Heckman, hereby understand and agree to the terms of this release
(the “Release”) in consideration for certain obligations undertaken by the
Company under the Employment Agreement between me and the Company, dated April
25, 2019 (the “Agreement”). Capitalized terms used, but not defined, in this
Release will have the meanings assigned to such terms in the Agreement.
(a)General Release. In consideration of my receipt of the payments and benefits
provided to me under the Agreement, I hereby release and forever discharge the
Bunge Group and its respective employees, officers, directors, shareholders and
agents (each, in such capacity, a “Released Party”) from any and all claims,
actions, causes of action, complaints, charges and grievances (collectively,
“Claims”), including, without limitation, any Claims arising under any
applicable federal, state, local or foreign law, that I may have, or in the
future may possess, arising from or relating to (i) my employment relationship
with and service as an employee of any member of the Bunge Group and the
termination of such relationship or service and (ii) any event, condition,
circumstance or obligation that occurred, existed or arose on or prior to the
date hereof; provided, however, that I retain my rights, if any, (A) with regard
to accrued and unpaid wages, expense reimbursement and accrued benefits under
any employee benefit plan, policy or arrangement maintained by the Company, (B)
under my equity awards as provided in the applicable equity plan or award
agreement or the Employment Agreement, (C) under applicable law which cannot be
waived or released pursuant to an agreement, (D) to indemnification under
applicable corporate law, the Employment Agreement, the by-laws or certificate
of incorporation of the Company or member of the Bunge Group or any benefit plan
of the Company or any member of the Bunge Group, or any other individual
agreement between me and the Company or any member of the Bunge Group, and to be
covered under directors’ and officers’ liability insurance, from the Company for
any and all costs incurred by me as a result of any liability imposed in
connection with my service as an employee, officer or director of the Company,
or (E) arising under the Agreement or to enforce this Release. I further agree
that my receipt of the payments and benefits described in the Agreement will be
in full satisfaction of any and all Claims for payments or benefits that I may
have against the Bunge Group. The Release includes, but is not limited to,
contract and tort claims, claims arising out of any legal restriction on the
Company’s right to terminate its employees and claims or rights under federal,
state, and local laws prohibiting employment discrimination, harassment and
retaliation, including, but not limited to, claims or rights under Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act
of 1991; the Equal Pay Act; the Federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA’’), including the Older Workers Benefit Protection Act of
1990; the Americans with Disabilities Act; the Employee Retirement Income
Security Act; the Worker Adjustment and Retraining Notification Act, and any
other federal, state, or local law (statutory or decisional), regulation or
ordinance (if and to the extent applicable and as the same may be amended from
time to time), or under any public policy, contract or tort, or under common
law; or arising under any policies, practices or procedures of the Released
Party; or any claim for







--------------------------------------------------------------------------------





wrongful discharge, breach of contract, infliction of emotional distress,
defamation, which arose through the date I executed the Release.
(b)Specific Release of ADEA Claims. In consideration of my receipt of the
payments and benefits provided to me under the Agreement, I hereby release and
forever discharge each Released Party from any and all Claims that I may have as
of the date of this Release arising under the ADEA. By signing this Release, I
hereby acknowledge and confirm the following: (i) I was advised by the Company
in connection with my termination of employment to consult with an attorney of
my choice prior to signing this Release and to have such attorney explain to me
the terms of this Release, including, without limitation, the terms relating to
my release of claims arising under ADEA; (ii) I have been given a period of not
fewer than 21 days to consider the terms of this Release and to consult with an
attorney of my choosing with respect thereto; (iii) I am providing the release
and discharge set forth in this paragraph (b) in exchange for the consideration
provided by the Agreement; and (iv) I have knowingly and voluntarily accepted
the terms of this Release.
(c)No Legal Claim. I hereby agree and represent that I have not and will not
commence or join any legal action, including, without limitation, any complaint
to any federal, state or local agency, to assert any Claim against any Released
Party. If I commence or join any such legal action against a Released Party, I
will indemnify such Released Party for its reasonable costs and attorneys’ fees
incurred in defending such action, as well as for any monetary judgment obtained
by me against any Released Party in such action. Nothing in this paragraph (c)
is intended to reflect any party’s belief that my waiver of Claims under ADEA is
invalid or unenforceable under the Agreement, it being the intent of the parties
that such Claims are waived.
(d)Whistleblower Cooperation and Defend Trade Secrets Act.     I understand and
acknowledge that I have the right under U.S. federal law to certain protections
for cooperating with or reporting legal violations to the Securities and
Exchange Commission (“SEC”) and/or its Office of the Whistleblower, as well as
certain other governmental entities. No provisions in this Release are intended
to prohibit me from disclosing the Release to, or from cooperating with or
reporting violations to the SEC or any other such governmental entity, and I may
do so without disclosure to the Company. The Company may not retaliate against
me for any of these activities. Further, nothing in this Release precludes me
from filing a Charge of Discrimination with the Equal Employment Opportunity
Commission or a like charge or complaint with a state or local fair employment
practice agency. However, once the Release becomes effective, I understand and
acknowledge that I may not receive a monetary award or any other form of
personal relief from the Company in connection with any such charge or complaint
that I filed or is filed on my behalf. Notwithstanding the foregoing, I
understand and acknowledge that Confidential Information of the Company may be
disclosed where required by (i) law or order of a court of competent
jurisdiction or (ii) any federal, state or local government agency under any
whistleblower or similar statute; provided that, in the case of (i) and (ii), to
the extent reasonably practicable, I first give to the Company reasonable prior
written notice of such disclosure and afford the Company, to the extent
reasonably practicable, the reasonable opportunity for the Company to obtain
protective or similar orders, where available. In the event that such protective
order or other remedy is not obtained, or if the Company waives compliance with
the terms hereof, I shall disclose only that portion of Confidential Information
which, based


2



--------------------------------------------------------------------------------





on the advice of my legal counsel, is legally required to be disclosed and shall
exercise reasonable efforts to provide that the receiving person shall agree to
treat such Confidential Information as confidential to the extent possible (and
permitted under applicable law) in respect of the applicable proceeding or
process and the Company shall be given an opportunity to review the Confidential
Information prior to disclosure thereof. I acknowledge that, pursuant to the
Defend Trade Secrets Act of 2016, an individual may not be held liable under any
criminal or civil federal or state trade secret law for disclosure of a trade
secret (A) made in confidence to a government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, (B) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal or (C)
made to the individual’s attorney or used in a court proceeding in an
anti-retaliation lawsuit based on the reporting of a suspected violation of law,
so long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.
(e)Revocation. I hereby understand and acknowledge that this Release may be
revoked by me within the 7-day period commencing on the date that I sign this
Release (the “Revocation Period”). In the event of any such revocation by me,
all obligations of the Company remaining under the Agreement will terminate and
be of no further force and effect as of the date of such revocation. No such
revocation by me will be effective unless it is in writing and signed by me and
received by the Company prior to the expiration of the Revocation Period.


ACCEPTED AND AGREED:


__________________________________________________

Gregory A. Heckman


Dated:






3



--------------------------------------------------------------------------------






EXHIBIT B
Permitted Boards


1.
OCI NV Board of Directors

2.
University of Illinois Division of Intercollegiate Athletics Campaign Steering
Committee












--------------------------------------------------------------------------------






EXHIBIT C


BUNGE LIMITED
SHARE OWNERSHIP GUIDELINES


To better align the personal interest of senior management with the interests of
Bunge's shareholders, the Board has established share ownership guidelines. The
guidelines detail the minimum amount of Bunge common shares senior executives
should hold. The guidelines took effect in 2005, and are required to be met
within five years of their effective date or, if later, from when the individual
initially joins the Executive Committee.


The guidelines are based on a multiple of the executive's base salary. For
Bunge's Chief
Executive Officer, the guideline is six times base salary. For executives
reporting directly to the Chief Executive Officer, the guideline is three times
base salary.


Shares deemed to be owned for purposes of the share ownership guidelines include
shares owned directly by the executive, hypothetical share units held under
Bunge's deferred compensation plans, 50 percent of the value of unvested time
based restricted stock units and 50 percent of the difference between the
exercise price and the fair market value of Bunge's common shares for vested,
in-the-money stock options. Unvested stock options and unearned
performance-based restricted stock units do not count towards achievement of the
guidelines.


Senior executives are required to hold 50 percent of the net shares they acquire
through Bunge's long-term incentive plans (such as stock options or restricted
stock units) until the guideline is met, 100 percent if the guideline has not
been met following the expiration of the five-year accumulation period.







